DETAILED ACTION
Summary
	This is a non-final Office action for the application filed 29 May 2020. Claims 1-27 are pending (Claims 28-54 are canceled; Claims 5, 10, and 21 are amended).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US2018/063850, filed 04 December 2018; which has PRO 62/594,085, filed 04 December 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:
“to individual grains of the silica-containing granular support” (line 3).
Claim 2 is objected to because of the following informalities:
“bound to silica moieties of the individual grains” (line 2).
Claim 9 is objected to because of the following informalities:
“wherein the individual grains exhibit a” (line 1).
Claim 18 is objected to because of the following informalities:
“throughout bulk regions of the individual silica-containing grains” (line 2).
Claim 23 is objected to because of the following informalities:
“wherein the individual silica-containing grains” (line 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 15, there is insufficient antecedent basis for “the individual grains” in lines 4-5. Please amend to “the individual silica-containing grains”. Claims 16-27 are also rejected due to their dependency on Claim 15.
	Regarding Claim 17, it is unclear which “grains” are being referenced because Claim 15 introduced two grains: (1) “plurality of silica-containing grains” and (2) “individual silica-containing grains”. The Examiner will assume the former (1). Claims 18 and 25 are also rejected due to their dependency on Claim 17.
	Regarding Claim 24, there is insufficient antecedent basis for “the silica-containing granular support”.
	Regarding Claim 25, there is insufficient antecedent basis for “the silica-containing granular support”.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 15-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHERER et al. (J Chromatograph A, 924, 2001, pg. 197-209).
	Regarding Claim 1, SCHERER discloses an anion exchange chromatography stationary phase (i.e., a separation medium; abstract) comprising silica particles (i.e., a silica-containing granular support; §2.1, par. 1, pg. 198; §2.3, par. 1, pg. 199) with covalently attached copolymerized octadecyl acrylate and triethylammonium methylstyrene chloride monomers (i.e., an oligomeric stationary phase coupled to individual grains of the granular support, the oligomeric stationary phase comprising oligomeric chains covalently bound to the individual grains; §2.3, par. 1, pg. 199-200; FIG. 1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Regarding Claim 2, SCHERER discloses the separation medium of Claim 1. SCHERER further discloses the copolymerized monomers are fixed to the surface of the vinylsilica by nucleophilic substitution (i.e., wherein the oligomeric chains are covalently bound to silica moieties of the grains; §2.3, par. 1, pg. 199).
	Regarding Claim 3, SCHERER discloses the separation medium of Claim 2. SCHERER further does not discloses crosslinking (i.e., wherein the oligomeric chains are not cross-linked).
	Regarding Claim 4, SCHERER discloses the separation medium of Claim 1. SCHERER further discloses one of the oligomers is a C18 chain with quaternary ammonium function (i.e., wherein the oligomeric chains comprise 4 to 100 monomer units; §2.1, par. 1, pg. 198).
	Regarding Claims 5 and 6¸ SCHERER discloses the separation medium of Claim 1. SCHERER further discloses the anion exchange stationary phase oligomers possess quaternary ammonium function (§ 2.1, par. 1, pg. 198) and further include triethylammonium methylstyrene chloride (i.e., wherein the oligomeric chains include one or more cationic moieties for anion exchange; wherein the cationic moieties comprise quaternary ammonium groups; §2.3, par. 1, pg. 199).
	Regarding Claim 7, SCHERER discloses the separation medium of Claim 2. SCHERER further discloses the copolymerized monomers are fixed to the surface of the vinylsilica by nucleophilic substitution (i.e., wherein the oligomeric chains are covalently bound to silica moieties throughout bulk regions of the individual grains; §2.3, par. 1, pg. 199).
	Regarding Claim 15, SCHERER discloses an anion exchange chromatography stationary phase (abstract) comprising silica particles (i.e., a silica-containing granular support; §2.1, par. 1, pg. 198; §2.3, par. 1, pg. 199) with covalently attached copolymerized octadecyl acrylate and triethylammonium methylstyrene chloride monomers (i.e., an oligomeric stationary phase coupled to individual grains of the granular support, the oligomeric stationary phase comprising oligomeric chains covalently bound to the individual grains; §2.3, par. 1, pg. 199-200; FIG. 1). SCHERER further discloses the stationary phase is loaded into capillary columns for chromatographic separations (i.e., a filtration bed; §2.4, par. 2, pg. 200).
	Regarding Claim 16, SCHERER discloses the filtration bed of Claim 15. Because SCHERER discloses capillaries packed with the disclosed stationary phase, multiple layers of stationary phase are wholly expected. Thus, the claimed one or more layers of the filtration bed is anticipated.
	Regarding Claim 17, SCHERER discloses the filtration bed of Claim 15. SCHERER further discloses the copolymerized monomers are fixed to the surface of the vinylsilica by nucleophilic substitution (i.e., wherein the oligomeric chains are covalently bound to silica moieties of the grains; §2.3, par. 1, pg. 199).
	Regarding Claim 18, SCHERER discloses the filtration bed of Claim 17. SCHERER further discloses the copolymerized monomers are fixed to the surface of the vinylsilica by nucleophilic substitution (i.e., wherein the oligomeric chains are covalently bound to silica moieties throughout bulk regions of the individual grains; §2.3, par. 1, pg. 199).
	Regarding Claim 19, SCHERER discloses the filtration bed of Claim 15. SCHERER further does not discloses crosslinking (i.e., wherein the oligomeric chains are not cross-linked).
Regarding Claim 20, SCHERER discloses the filtration bed of Claim 15. SCHERER further discloses one of the oligomers is a C18 chain with quaternary ammonium function (i.e., wherein the oligomeric chains comprise 4 to 100 monomer units; §2.1, par. 1, pg. 198).
	Regarding Claims 21 and 22¸ SCHERER discloses the filtration bed of Claim 15. SCHERER further discloses the anion exchange stationary phase oligomers possess quaternary ammonium function (§ 2.1, par. 1, pg. 198) and further include triethylammonium methylstyrene chloride (i.e., wherein the oligomeric chains include one or more cationic moieties for anion exchange; wherein the cationic moieties comprise quaternary ammonium groups; §2.3, par. 1, pg. 199).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 13, 14, 23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHERER et al. (J Chromatograph A, 924, 2001, pg. 197-209).
Regarding Claim 8, SCHERER discloses the separation medium of Claim 1. SCHERER is deficient in disclosing individual grains having an average size range of 50 microns to 5,000 microns. However, SCHERER discloses the silica particles have particle diameters of 5 µm (§2.1, par. 1, pg. 198). The only difference between the prior art and the claimed invention is a recitation of the relative dimensions of the grains. Because the claimed invention would not perform differently than the separation medium of SCHERER, the claimed invention is not patentably distinct (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP §2144.04). Absent evidence that such a claimed average size range of 50 microns to 5,000 microns is critical or would significantly affect the separation ability of the disclosed separation medium, because SCHERER discloses a similar particulate/grain-based separation medium comprising the same silica-based grain and oligomeric ligands, albeit of different average size, one of ordinary skill would find such a claimed average size range to be an obvious choice given the wide commercial availability of differently sized silica particles for different applications. Such a selection of size does not demonstrate innovation but rather a selection from a catalogue of options available to one of ordinary skill in the art.
Regarding Claim 13, SCHERER discloses the separation medium of Claim 1. SCHERER is deficient in explicitly disclosing the separation medium is chemically regenerable and reusable. However, SCHERER discloses the separation medium is a strong anion exchanger used in chromatography applications (§2.4, par. 2, pg. 200). As is well-known to one of ordinary skill in the art, anion exchange chromatography columns are regenerable by flushing with counterions to remove bound ions (i.e., wherein the separation medium is chemically regenerable and reusable). Furthermore, everything is reusable. Absent reasons as to why reusability would be considered critical, significant, or provide unexpected results, such a limitation would be obvious to one of ordinary skill in the art.
Regarding Claim 14, SCHERER discloses the separation medium of Claim 1. SCHERER is deficient in explicitly disclosing the covalently bound oligomeric chains form a film on the individual grains. However, SCHERER discloses a specific surface area of each silica particle and further discloses an ion-exchange capacity for each separation medium (see Table 1), i.e., the higher the ion-exchange capacity, the more “covered” the particles are by the oligomers containing ion exchange ligands. Applicant does not specify whether the claimed “film” requires a certain degree of coverage over the particles, i.e., a moderate anion exchange capacity separation medium would have a less dense film than a high anion exchange capacity separation medium but both would have at least particles covered with oligomers. Even as shown in FIG. 1 (pg. 199), the oligomers are bound to each available silica moiety on the particle surface, thereby effectively forming a so-called “film” on the particle surface. Thus, one of ordinary skill in the art would find such a claimed limitation requiring the individual grains to have a “film” formed of oligomeric chains to be obvious.
Regarding Claim 23, SCHERER discloses the filtration bed of Claim 15. SCHERER is deficient in disclosing individual grains having an average size range of 50 microns to 5,000 microns. However, SCHERER discloses the silica particles have particle diameters of 5 µm (§2.1, par. 1, pg. 198). The only difference between the prior art and the claimed invention is a recitation of the relative dimensions of the grains. Because the claimed invention would not perform differently than the separation medium of SCHERER, the claimed invention is not patentably distinct (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP §2144.04). Absent evidence that such a claimed average size range of 50 microns to 5,000 microns is critical or would significantly affect the separation ability of the disclosed separation medium, because SCHERER discloses a similar particulate/grain-based separation medium comprising the same silica-based grain and oligomeric ligands, albeit of different average size, one of ordinary skill would find such a claimed average size range to be an obvious choice given the wide commercial availability of differently sized silica particles for different applications. Such a selection of size does not demonstrate innovation but rather a selection from a catalogue of options available to one of ordinary skill in the art.
Regarding Claim 27, SCHERER discloses the filtration bed of Claim 15. SCHERER is deficient in explicitly disclosing the filtration bed is chemically regenerable and reusable. However, SCHERER discloses the separation medium in the capillary columns is a strong anion exchanger used in chromatography applications (§2.4, par. 2, pg. 200). As is well-known to one of ordinary skill in the art, anion exchange chromatography columns are regenerable by flushing with counterions to remove bound ions (i.e., wherein the filtration bed is chemically regenerable and reusable). Furthermore, everything is reusable. Absent reasons as to why reusability would be considered critical, significant, or provide unexpected results, such a limitation would be obvious to one of ordinary skill in the art.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHERER et al. (J Chromatograph A, 924, 2001, pg. 197-209), as applied to Claim 1 above, and further in view of BERGSTROM et al. (US PGPub 2013/0040809 A1).
Regarding Claim 9, SCHERER discloses the separation medium of Claim 1. SCHERER is deficient in disclosing the grains exhibit a bimodal or multimodal particle size distribution.
BERGSTROM discloses a chromatography media comprising a packing having a bimodal particle size distribution (abstract). Advantageously, the mixing of large and small beads in a column allows for an optimized column packing, reducing back pressure and improving adsorption kinetics (p0004). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the capillary packing particles of SCHERER with a bimodal particle size distribution as suggested by BERGSTROM.

Claim(s) 10-12 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHERER et al. (J Chromatograph A, 924, 2001, pg. 197-209), as applied to Claim 1 above, and further in view of MIURA et al. (US PGPub 2002/0169331 A1).
Regarding Claim 10, SCHERER discloses the separation medium of Claim 1. SCHERER is deficient in disclosing the silica-containing granular support comprises sand, zeolite, ceramic, glass, or any combination thereof.
However, SCHERER discloses silica particles (§2.1, par. 1, pg. 198). In adsorption arts, a number of suitable alternatives to silica can be used, including zeolites as disclosed by MIURA (p0224). Such zeolite adsorbents are suitable alternatives as ion exchanger substrates, especially anion exchange resins, that can similarly serve as attachment points for quaternary ammonium ligands, e.g., trimethylammonium (p0224). Absent showings of criticality or unexpected results, one of ordinary skill in the art would find it obvious to substitute a zeolite support as taught by MIURA for the silica support disclosed by SCHERER with the same expectation of success/predictable results (MPEP §2143.01 B).
Regarding Claim 11, SCHERER discloses the separation medium of Claim 2. SCHERER further discloses the copolymerized monomers are fixed to the surface of the vinylsilica by nucleophilic substitution (i.e., wherein the oligomeric chains are covalently bound to silica moieties; §2.3, par. 1, pg. 199). SCHERER is deficient in disclosing the silica-containing granular support is zeolite.
In adsorption arts, a number of suitable alternatives to silica can be used, including zeolites as disclosed by MIURA (p0224). Such zeolite adsorbents are suitable alternatives as ion exchanger substrates, especially anion exchange resins, that can similarly serve as attachment points for quaternary ammonium ligands, e.g., trimethylammonium (p0224). Absent showings of criticality or unexpected results, one of ordinary skill in the art would find it obvious to substitute a zeolite support as taught by MIURA for the silica support disclosed by SCHERER with the same expectation of success/predictable results (MPEP §2143.01 B).
Regarding Claim 12, modified SCHERER makes obvious the separation medium of Claim 11. MIURA further discloses the zeolite absorbents are porous (i.e., wherein the zeolite comprises a plurality of pores; p0224). Even further, SCHERER discloses nano-sized pores for the equivalent silica particulates and further does not disclose the presence of the polymerized oligomers within the pores (i.e., each pore is substantially free of the oligomeric chains; §2.1, par. 1, pg. 198).
Regarding Claim 24, SCHERER discloses the filtration bed of Claim 15. SCHERER is deficient in disclosing the silica-containing granular support comprises sand, zeolite, ceramic, glass, or any combination thereof.
However, SCHERER discloses silica particles (§2.1, par. 1, pg. 198). In adsorption arts, a number of suitable alternatives to silica can be used, including zeolites as disclosed by MIURA (p0224). Such zeolite adsorbents are suitable alternatives as ion exchanger substrates, especially anion exchange resins, that can similarly serve as attachment points for quaternary ammonium ligands, e.g., trimethylammonium (p0224). Absent showings of criticality or unexpected results, one of ordinary skill in the art would find it obvious to substitute a zeolite support as taught by MIURA for the silica support disclosed by SCHERER with the same expectation of success/predictable results (MPEP §2143.01 B).
Regarding Claim 25, SCHERER discloses the filtration bed of Claim 17. SCHERER further discloses the copolymerized monomers are fixed to the surface of the vinylsilica by nucleophilic substitution (i.e., wherein the oligomeric chains are covalently bound to silica moieties; §2.3, par. 1, pg. 199). SCHERER is deficient in disclosing the silica-containing granular support is zeolite.
In adsorption arts, a number of suitable alternatives to silica can be used, including zeolites as disclosed by MIURA (p0224). Such zeolite adsorbents are suitable alternatives as ion exchanger substrates, especially anion exchange resins, that can similarly serve as attachment points for quaternary ammonium ligands, e.g., trimethylammonium (p0224). Absent showings of criticality or unexpected results, one of ordinary skill in the art would find it obvious to substitute a zeolite support as taught by MIURA for the silica support disclosed by SCHERER with the same expectation of success/predictable results (MPEP §2143.01 B).
Regarding Claim 26, modified SCHERER makes obvious the filtration bed of Claim 25. MIURA further discloses the zeolite absorbents are porous (i.e., wherein the zeolite comprises a plurality of pores; p0224). Even further, SCHERER discloses nano-sized pores for the equivalent silica particulates and further does not disclose the presence of the polymerized oligomers within the pores (i.e., each pore is substantially free of the oligomeric chains; §2.1, par. 1, pg. 198).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777